The plaintiff in error was convicted in the county court of Payne county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $500 and to serve 6 months in the county jail.
The appeal was lodged in this court in January, 1930, and plaintiff in error was at liberty upon an appeal bond. It is made to appear by motion of the Attorney General, supported by affidavits of the sheriff of Payne county and others, that plaintiff in error since his appeal to this court has become a fugitive from justice and cannot be made to respond to any judgment or order which might be made in the case.
The appeal is therefore dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 45